Citation Nr: 9921332	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-26 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Dissatisfaction with the initial rating assigned following 
the grant of service connection for chronic low back pain with 
muscle spasm (a low back disability).

2.  Dissatisfaction with the initial rating assigned following 
the grant of service connection for left foot plantar fasciitis.

3.  Dissatisfaction with the initial rating assigned following 
the grant of service connection for traumatic arthritis of the 
right foot.

4.  Dissatisfaction with the initial rating assigned following 
the grant of service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran has confirmed service on active duty from September 
1972 to September 1976 and from June 1980 to April 1995.  

This matter came before the Board of Veterans' Appeals (Board) 
from an April 1996 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia that that 
established service connection for a low back disability, a left 
foot disability, a right foot disability, and sinusitis.  A 
notice of disagreement regarding the evaluations assigned was 
received in April 1997.  A statement of the case was issued in 
June 1997.  A substantive appeal was received from the veteran in 
August 1997.  A hearing was scheduled to be held before a member 
of the Board in Washington, D.C. in December 1998 but the veteran 
failed to appear.  

The claims for an evaluations higher than those initially 
assigned for the service-connected foot disabilities and 
sinusitis will be addressed in the REMAND portion of this 
decision.  


FINDING OF FACT

The veteran's low back disability is chiefly manifested by a 
moderate limitation of motion due to pain.  




CONCLUSION OF LAW

The criteria for an evaluation higher than 20 percent for the 
veteran's service connected low back disability have not been met 
or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 1999); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5292, 5293, 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that a disability 
evaluation higher than that initially assigned following the 
grant of service connection for a low back disability is 
warranted.  The Board finds that the veteran has submitted 
evidence that is sufficient to justify a belief that this claim 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1999) and Murphy v 
Derwinski, 1 Vet.App. 78 (1990).  With respect to this claim, all 
relevant evidence has been fully developed and, therefore, the 
VA's duty to assist the veteran has been satisfied. Id.  

A review of the record reflects that service connection was 
established for the low back disability by the currently appealed 
April 1996 RO decision.  This decision was based in part on a 
review of the veteran's service medical records which showed that 
he injured his back in service, and on the reports of a February 
1996 VA examinations, the details of which will be discussed 
below.  Based on the results of these examinations, a disability 
evaluation of 20 percent was assigned for the low back disability 
effective May 1, 1995, the day after the veteran separated from 
service.  See 38 C.F.R. § 3.400 (1998).  

Recently, the United States Court of Appeals for Veterans Claims 
(Court) noted that there was a distinction between a claim based 
on the veteran's dissatisfaction with the initial rating (a claim 
for an original rating) and a claim for an increased rating.  It 
was also indicated that in the case of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts founds, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court 
in AB v. Brown, 6 Vet. App. 35 at 38 (1993) stated that a 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and it follows that an increased rating 
remains in controversy where less than the maximum is awarded.  

With respect to this claim, the relevant evidence of record 
includes VA examination reports and outpatient treatment records.  
Outpatient treatment records indicate that the veteran was seen 
in November 1995 with chronic low back pain, and in December 1995 
with right sided low back pain.  

The report of a February 1996 VA examination indicates that the 
veteran complained of constant low back pain when bending, and 
that evaluation of the back revealed tenderness to palpation over 
the lumbar vertebral spine, forward flexion to 90 degrees, 
backward flexion to 30 degrees, and lateral flexion to 20 
degrees.  Straight leg raising was positive with subjective pain 
left side at 60 degrees and on the right side at 70 degrees.  
Palpation of the back muscles revealed some spasm.  The examiner 
opined that the veteran did not have a sciatica or disc-like 
problem.  

A VA orthopedic examination was also conducted in February 1996, 
the report of which indicates that the veteran complained of 
chronic pain since injuring his back in service.  He also 
complained of  bilateral foot pain, worse on the left, during 
this examination.  Physical examination revealed a normal, 
straight-appearing lumbar spine, but with some increased fullness 
and tightness involving the muscles of the left ilial-lumbar 
region.  The veteran was able to flex his low back to 60 degrees, 
and extension was noted to be "neutral."  Lateral flexion was 
within normal limits but the veteran complained of pain with 
flexion toward the right.  No neurologic deficits were found.  

The impression listed was mechanical low back pain with some 
fullness along the left iliolumbar region which suggested some 
chronicity of trouble and evidence of spasm, but that the veteran 
was otherwise neurologically intact, with X-rays within normal 
limits.   

X-rays of the lumbar spine taken in conjunction with this 
examination showed slight degenerative changes with some very 
small spur formation anteriorly over the superior portion of L4 
and L5.  The impression noted was that the lumbar spine was not 
remarkable for practical purposes (for someone of the veteran's 
age) with vertebral body height and disc spaces maintained.  

The veteran was diagnosed with mechanical low back pain in 
February 1997 subsequent to a lifting accident.  In March 1997 he 
was seen complaining of pain radiating to the left buttock, and 
in April 1997 was seen with low back pain after lifting weights 
and was diagnosed with disc protrusion.  On both occasions he was 
diagnosed with pain secondary to disc protrusion.  The veteran 
was again seen in May 1997, and on neurologic examination had no 
straight leg raise or femoral stretch, and the examiner found no 
weakness or sensory loss.  The veteran was again seen in August 
1997 with low back pain.  

Finally, in November 1997, another VA examination was 
accomplished, the report of which indicates that the veteran gave 
a history of suffering from chronic low back pain, and notes some 
of the findings made on previous examinations, noted above.  On 
physical examination, there was no evidence of lumbar spine 
muscle tenderness or spasm.  The veteran was able to forward flex 
to 60 degrees, at which point he stopped due to pain.  He was 
found to have normal hyperextension and side-bending of the 
lumbar spine.  His gait was normal, his posture erect, and he did 
not experience any pain with straight leg raising bilaterally.  
Neurologically, there were no focal findings, and deep tendon 
reflexes were equal and active.  Sensation was intact.  

Essentially, it is maintained that a disability evaluation higher 
than that initially assigned following the grant of service 
connection for the low back disability is warranted. 

It is pointed out that disability evaluations are determined by 
the application of a schedule of ratings which is based on the 
average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § Part 4.  Separate diagnostic codes identify 
the various disabilities.  The governing regulations provide that 
the higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (1998). 

It is pointed out that disability evaluations are determined by 
the application of a schedule of ratings which is based on the 
average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § Part 4.  Separate diagnostic codes identify 
the various disabilities.  The governing regulations provide that 
the higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (1998). 

The Board notes that currently the veteran's service connected 
low back disability is rated as 20 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (1998), which 
contemplates lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion in a 
standing position.  A 40 percent evaluation is warranted for 
severe lumbosacral strain with listing of the whole spine to the 
opposite side, marked limitation of forward bending in a standing 
position, loss of lateral motion with arthritic changes, 
narrowing or irregularity of the joint spaces, or some of these 
findings with abnormal mobility on forced motion.

The Board notes that this disability could also be rated under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5292, which 
provides for the evaluation of limitation of lumbar spine motion.  
A 20 percent rating is warranted for moderate limitation of 
motion of the lumbar spine, while a 40 percent evaluation under 
this code contemplates severe limitation of lumbar spine motion.  

This disability could also be rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1998).  A 20 percent evaluation 
contemplates moderate intervertebral disc syndrome with recurring 
attacks, while a 40 percent evaluation is warranted for severe 
intervertebral disc syndrome characterized by recurring attacks 
with intermittent relief.  

Taking into account all of the evidence set out above, the Board 
finds that the preponderance of the evidence is against an 
increased disability evaluation for the service-connected low 
back disability.  The Board does find that this disability is 
more appropriately rated as 20 percent disabling under Diagnostic 
Code 5292.  In other words, the evidence noted above demonstrates 
that the veteran's low back disability is chiefly manifested by 
pain and limitation of motion, and that motion is limited to a 
moderate degree.  

The Board notes that while some back muscle spasm has been found 
on examination (although not currently), noted above, such 
findings would warrant no more than a 20 percent evaluation under 
Diagnostic Code 5295.  The evidence of record does not 
demonstrate that this service-connected low back disability 
approximates a severe lumbosacral strain with listing of the 
whole spine to the opposite side, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
arthritic changes, narrowing or irregularity of the joint spaces, 
or some of these findings with abnormal mobility on forced 
motion, as is necessary for a 40 percent rating under that code.  
Further, while the veteran has complained, on at least one 
occasion, of pain radiating from the low back, the medical 
evidence does not indicate that there is any neurological 
involvement attributable to the service-connected low back 
disability, or that this disability otherwise approximates severe 
intervertebral disc syndrome, characterized by recurring attacks 
with intermittent relief.  As such, a 40 percent rating under 
Diagnostic Code 5293 is not warranted.

As noted, the evidence demonstrates that the veteran has some 
pain on motion of the lumbar spine.  In this regard, it is noted 
that the Court has expounded on the necessary evidence required 
for a full evaluation of orthopedic disabilities when evaluating 
increased rating claims for orthopedic disabilities.  In DeLuca 
v. Brown, 8 Vet.App. 202 (1996), the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 or 
38 C.F.R. § 4.45. It was also held that the provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation of 
motion due to pain on use, including during flare-ups.

As noted above, in this decision the Board has considered the 
pain and weakness associated with the veteran's low back 
disability in rating this disability; however, the medical 
evidence does not demonstrate that pain on motion and other 
functional limitation associated with the low back disability is 
as such to warrant any more than a 20 percent evaluation under 
Diagnostic Code 5292.  In fact, and as noted above, on 
examination in November 1997 the veteran reported low back pain 
upon reaching 60 degrees of flexion, which demonstrates, at most, 
a moderate limitation of motion.  That said, the Board finds that 
the functional loss associated with the low back disability is 
appropriately reflected in the 20 percent evaluation assigned 
under Diagnostic Code 5292.

Finally, as this issue deals with the rating assigned following 
the original claim for service connection, consideration has been 
given to the question of whether the application of "staged 
ratings" as enunciated by the Court, in the case of Fenderson, 
would be in order.  However, the 20 percent rating has been in 
effect since the effective date of service connection for this 
low back disability and at no time has it been medically 
demonstrated that this disability has warranted any rating other 
than 20 percent.


ORDER

Entitlement to an evaluation higher than 20 percent for the 
service-connected low back disability is denied.



REMAND

a.  Dissatisfaction with the initial rating assigned following 
the grant of service connection for left foot plantar fasciitis 
and traumatic arthritis of the right foot.

The veteran's service-connected left foot plantar fasciitis is 
currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5279 (1998) (metatarsalgia, anterior (Morton's 
disease), and the service-connected traumatic arthritis of the 
right foot right foot disability is rated as noncompensable under 
38 C.F.R. § 4.71a, Diagnostic Code (1998) 5010-5284 (traumatic 
arthritis and "foot injuries, other," respectively).

A review of the record reflects that service connection was 
established for these disabilities by the currently appealed 
April 1996 RO decision, and that this decision was based in part 
on a review of the veteran's service medical records which showed 
that he was treated for bilateral pes planus and plantar 
fasciitis while in service.  

This decision was also based on the report of a February 1996 VA 
orthopedic examination, which indicated that the veteran's feet 
were tender on the plantar surface of the left foot extending 
along the medial arch, and that there was significant pes planus 
and very mild pronation involving the forefoot.  It was also 
found that the veteran also had right foot pes planus with no 
specific area of pain.  As a result of this examination, the 
veteran was diagnosed with bilateral pes planus with evidence of 
some plantar fascial discomforts as well as metatarsalgia of the 
left foot.  

Further review of the record reveals that in early October 1996, 
the veteran was seen complaining of painful left arches which 
have increased over the years and are aggravated by walking.  
Examination revealed pain on palpation over the left plantar 
arch, and the veteran was assessed with pes planus, plantar 
fasciitis, and possible fibroma/neuroma.  In mid-October 1996 he 
was again seen with painful feet, noting that pain had been 
ongoing for several months.  He was assessed with chronic plantar 
fasciitis.  X-rays of the feet taken in October 1996 revealed 
bilateral pes planus and a small cyst about the distal phalanx of 
the great right toe.  

Finally, in November 1997, another VA examination was 
accomplished, the report of which indicates that examination of 
the feet revealed a mild loss of the arches with weightbearing.  
There was no spasm or tenderness of the plantar muscles or 
fascia, and the veteran experienced no pain on manipulation of 
the heels bilaterally. 

In sum, during and after service, the veteran was treated for and 
diagnosed with bilateral pes planus and plantar fasciitis.  In 
his November 1995 claim, the veteran contended that service 
connection was warranted for a bilateral foot condition.  The 
Board is of the opinion that the RO should have adjudicated a 
claim for entitlement to service connection for bilateral pes 
planus, given the evidence described above.  It is noted that the 
Board has found no evidence of record after service demonstrating 
that the veteran has ever been diagnosed with traumatic arthritis 
of the right foot.  

In any event, the RO should adjudicate a claim for entitlement to 
service connection for bilateral pes planus prior to further 
appellate action with regard to the foot disability claims 
currently in appellate status, as these claims are inextricably 
intertwined.  


b.  Dissatisfaction with the initial rating assigned following 
the grant of service connection for sinusitis.

The veteran and his representative also contend, in substance, 
that a compensable evaluation should have been initially assigned 
following the grant of service connection for sinusitis.

It is noted that during the course of this appeal 38 C.F.R. § 
4.97 was changed, effective October 7, 1996, and now includes new 
rating criteria for disorders of the respiratory system.  The 
Court has indicated that when a law or regulation changes after a 
claim has been filed, but before the administrative or judicial 
appeal process has been concluded, the version most favorable to 
the veteran generally applies. Karnas v. Derwinski, 1 Vet.App. 
308, 313 (1991).

A review of a June 1998 supplemental statement of the case 
reflects that while the new criteria for rating respiratory 
disorders (specifically, sinusitis) were considered, the old 
criteria were not considered.  As such, it is requested that the 
RO again review the veteran's claim for a higher initial 
disability evaluation for sinusitis in view of the old and new 
rating criteria for sinusitis.

The Board notes that in the case of, Rhodan v. West, 12 Vet. App. 
55 (1998), the Court essentially held that in view of the 
effective date rule contained in 38 U.S.C. § 5110(g), which 
prevents the application of a later, liberalizing law to a claim 
prior to the effective date of the liberalizing law, the 
Secretary's legal obligation to apply the effective date of 
revised regulations prevents the application, prior to that date, 
of the liberalizing law rule stated in Karnas.  Accordingly, the 
Court essentially held that for any date prior to the effective 
date of revised regulations, the Board could not apply the 
revised rating schedule to a claim.  The dictates of Rhodan 
should be considered in readjudicating this claim.  

As such, this matter is REMANDED for the following action:


1.  All VA treatment records of the 
veteran, which are not currently in the 
claims file, should be obtained and 
associated with the claims file.

2.  A VA examination should be accomplished 
to ascertain the nature and severity of the 
veteran's bilateral foot disability.  All 
indicated special studies and tests should 
be undertaken, and findings reported in 
detail.  The claims file should be made 
available to the examiner prior to the 
examination. 

3.  A VA examination should be accomplished 
in order to determine the current extent of 
the veteran's service connected sinusitis.  
All indicated tests must be conducted, and 
the veteran's claims folder must be made 
available to, and reviewed by, the examiner 
prior to the examination.  The RO should 
furnish the examiner with the old  and new 
criteria of Diagnostic Code 6510 and the 
examiner should first report the findings 
in relationship to the old criteria and 
then report the findings in relationship to 
the new criteria.

4.  Thereafter, the RO should adjudicate a 
claim of entitlement to service connection 
for foot disorders other than traumatic 
arthritis of the right foot and left foot 
fasciitis.  The RO should specifically 
consider service connection for pes planus 
of each foot.  If the action(s) is adverse 
to the veteran, he and his representative 
should be provided with the appropriate 
appellate rights.  

5.  The RO should again review the 
veteran's claim for a increased initial 
evaluation for his service-connected 
sinusitis, and, giving consideration to the 
old and new criteria, rate the veteran 
under each; consideration should be given 
to the effective date of the change in 
regulation (i.e. prior to October 7, 1996, 
the old criteria should be considered, and 
subsequent to October 7, 1996, both the old 
and new should be considered, and the more 
favorable assigned).  Consideration should 
also be given to the application of 
"staged ratings" as enunciated in 
Fenderson (and noted above).  

6.  Thereafter, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case with respect to this issue and given 
the opportunity to respond.  The claims 
file should then be returned to the Board, 
if in order.  No action is required by the 
veteran until he receives further notice, 
but he may furnish additional evidence and 
argument while the case is in remand 
status. 

By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate decision warranted.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals


 

